Writ of Error, to reverse a judgment of tlie County Court in action brought by Deming v. Anne Marsh, upon a note dated the 8th of October A. D. 1777, for £42 10s. 3d. lawful money, payable in one year with interest, on which was indorsed, July 6th A. D. 1778, £40 16s. lawful money; and by the pleadings it appeared to have been paid in continental bills. The County Court sealed the indorsement and gave judgment for the remainder of the note. This was assigned for error, and tlie judgment was reversed; because the in-dorsement ought to have been applied nominally. Deming omitted to enter his original action upon the reversal, until the term was ended; and at tlie next Superior Court moved for liberty to enter it, and being objected to; the court determined that it was too late, and ought to have been entered at the same court the reversal was.